Citation Nr: 0106794	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  90-48 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).  

2.  Entitlement to service connection for a chest disorder as 
the result of exposure to herbicides.  

3.  Entitlement to service connection for a back disorder as 
the result of exposure to herbicides.  

4.  Entitlement to service connection for a stomach disorder 
as the result of exposure to herbicides.  

5.  Entitlement to service connection for a bowel disorder as 
the result of exposure to herbicides.  

6.  Entitlement to service connection for heart disease as 
the result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The case was previously before the Board in September 1999 
when service connection for headaches, a nerve condition and 
a neck tumor, as secondary to Agent Orange exposure was 
denied.  The claim for service connection for PTSD was 
REMANDED for further development.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal for service connection for PTSD.  New issues 
developed while the case was in REMAND status, entitlement to 
service connection for a chest disorder, a back disorder, a 
stomach disorder, a bowel disorder, and heart disease, all as 
the result of exposure to herbicides, will be REMANDED at the 
end of this decision and will not be otherwise discussed 
herein.  

In a statement dated in January 2001, the veteran requested a 
total rating based on individual unemployability.  Review of 
the claims folder indicates that the RO has yet to adjudicate 
this claim.  It has not been developed for appellate 
consideration by the Board.  It is referred to the RO for 
such action as may be deemed appropriate.  Absent a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction.  Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  


FINDINGS OF FACT

The veteran has PTSD as the result of his Vietnam 
experiences.  


CONCLUSION OF LAW

PTSD was incurred in active wartime service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.304(f) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has submitted additional evidence directly to the 
Board.  The Board has determined that the claim for service 
connection for PTSD may be allowed without referral of the 
new evidence to the RO.  38 C.F.R. § 20.1304(c) (2000).  

Veterans Claims Assistance Act of 2000

As to the issue on appeal, the veteran's application is 
complete.  The rating decision, statement of the case, and 
supplemental statement of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical and 
personnel records are in the claims folder.  The Center for 
Unit Records Research has provided information related to the 
claimed stressors.  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

The veteran has been examined by VA.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See 38 C.F.R. § 3.103 (2000).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "the Act") became law 
while this claim was pending.  The RO did not consider the 
case under the Act and VA guidance issued pursuant to the 
Act.  However, the veteran was not prejudiced.  Compare 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the Act.  In 
addition to performing the pertinent development required 
under the Act, the RO notified the veteran of his right to 
submit evidence.  It would not abridge his rights under the 
Act for the Board to proceed to review the appeal.  Neither 
the veteran nor the representative have asserted that the 
claim for service connection for PTSD requires further 
development or action under the Act.  


Service Connection 

Service connection is granted for disabilities resulting from 
disease or injury during service.  38 U.S.C.A. §§ 101(16), 
1110 (West 1991).  Consequently, a claim for service 
connection requires evidence of a current disability, 
evidence of disease or injury during service, and evidence 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
See also Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The service medical records do not reflect any psychiatric 
disorder and the veteran's psychiatric status was reported to 
be normal on examination for separation from service in April 
1971.  The veteran has reported an incident when he twisted 
his ankle while fleeing a gang of thieves in Saigon.  April 
1971 clinical notes verify a twisted ankle.  

The service personnel records show the veteran served in 
Vietnam from February 1970 to April 1971.  He was a cook 
attached to the 575th MI Detachment.  

The veteran submitted a copy of a VA Form 10-9009, dated in 
October 1988, which diagnosed PTSD, a healed gunshot wound, 
and chronic obstructive lung disease.  There was a comment 
that the PTSD and wounds rendered the veteran 100 percent 
service-connected.  However, service connection has not been 
established for wounds and there is neither a claim nor 
evidence of gunshot wounds during service.  

On a VA psychiatric rating examination in August 1989, the 
veteran reported that he drove a truck in Saigon, that he was 
fired on but never wounded.  He told of sustaining an ankle 
sprain while running from thieves in Saigon.  He told of 
constant fear of being captured.  The diagnosis was a 
dysthymic disorder with anxiety features.  PTSD was not 
diagnosed nor refuted as a diagnosis.  

A detailed evaluation was done by the staff of the VA PTSD 
program, in December 1991.  Their diagnostic conclusion was 
that the veteran had a dysthymic disorder and that PTSD was 
not found.  

There was a significant change in the criteria for a 
diagnosis of PTSD with the 1994 publication of the fourth 
edition of the Diagnostic and Statistical Manual (DSM-IV) by 
the American Psychiatric Association.  

In Cohen v. Brown, 10 Vet. App. 128 (1997) the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") pointed out that: 

[T]he diagnostic criteria for a stressor 
now in effect for VA adjudication under 
DSM-IV differ substantially from those in 
DSM-III-R.  Under DSM-IV, there is no 
longer the requirement that the stressor 
be "outside the range of usual human 
experience" and be "markedly distressing 
to almost anyone".  DSM-III-R at 247-48; 
see DSM-IV at 427-28; G.C. Prec. 10-95,  
7  ("[T]he criteria for [PTSD] have been 
significantly revised in DSM-IV.  The 
DSM-III requirement that the 
psychologically traumatic event or 
stressor be one 'that would evoke 
significant symptoms of distress in 
almost everyone' has been deleted, and 
DSM-IV instead requires that the person's 
response to the stressor involve intense 
fear, helplessness, or horror.").  The 
DSM-IV provides two requirements as to 
the sufficiency of a stressor: (1) A 
person must have been "exposed to a 
traumatic event" in which "the person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others" and (2) 
"the person's response [must have] 
involved intense fear, helplessness, or 
horror".  DSM-IV at 427-28.  These 
criteria are no longer based solely on 
usual experience and response but are 
individualized (geared to the specific 
individual's actual experience and 
response).  Id. at 141.  

To comply with the decision of the Court in Cohen, VA 
issued a final rule, effective March 7, 1997, the date of 
the Cohen decision, to amending 38 C.F.R. § 3.304(f) to 
read as follows:  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  
64 Fed. Reg. 32807 (June 18, 1999), to be codified at 
38 C.F.R. § 3.304(f) (2000).  

In this case, while there are medical opinions before the 
change in diagnostic criteria that the veteran did not have 
PTSD, most diagnoses since the change in criteria agree that 
the veteran has PTSD.  

Private clinical notes from 1995 and 1996 reflect diagnoses 
of a dysthymic disorder, PTSD and history of panic attacks.  

A very thorough work-up with a detailed report was done in 
November 1996, by VA.  The psychologist concluded that the 
veteran's history, presentation and psychological testing 
were consistent with a diagnosis of PTSD and major 
depression.  It was the psychologist's clinical opinion that 
the findings of previous evaluations that the veteran did not 
have PTSD were in error.  The doctor explained that the 
veteran's PTSD was easily misdiagnosed because he suffered 
little in the way of currently re-experiencing symptoms.  In 
addition, his combat exposure was quite minimal.  
Nonetheless, it was the doctor's assessment that that the 
veteran was quite adversely affected by his exposure.  

Subsequent VA clinical notes reflect a continuation of the 
PTSD diagnosis.  

In February 1997, a VA psychiatrist reported that his 
findings were consistent with previous diagnoses of PTSD and 
major depression.  VA Clinical notes of April and July 1997 
contain a psychiatric assessment of PTSD and depression.  
PTSD and dysthymia were the VA psychiatrist's June 1998 
assessment.  

The Center for Unit Records Research (CURR) has confirmed 
that the veteran's unit was stationed in Saigon and that 
there were terrorist attacks in Saigon during his tour there.  

After considering the information provided by the veteran, 
his wife, daughter and parents, as well as private and VA 
medical reports and the official reports, the Board finds 
that, since the change in diagnostic criteria, VA 
psychologists and psychiatrists have consistently diagnosed 
PTSD.  The VA medical personnel have linked their PTSD 
diagnoses to the veteran's minimal stressors of serving in an 
area which was subject to terrorist attacks and seeing the 
aftermath of such attacks, including dead bodies.  CURR has 
provided official documents which verify the claimed 
stressors.  Consequently, the 38 C.F.R. § 3.304(f) criteria 
for service connection for PTSD are met.  


ORDER

Service connection for PTSD is granted.  


REMAND

After the case was sent to the Board, the veteran submitted 
additional evidence directly to the Board, without a waiver 
of RO review.  This evidence must be reviewed by the RO 
first.  Consequently, the remaining issues in this case must 
be remanded to the RO so it can consider them in light of the 
additional evidence submitted by the veteran.  38 C.F.R. 
§ 20.1304(c) (2000).  

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the issues of entitlement to service connection 
for a chest disorder, a back disorder, a stomach disorder, a 
bowel disorder, and heart disease, all as the result of 
exposure to herbicides, are REMANDED to the RO for the 
following:

1.  The RO should review the additional 
evidence submitted by the appellant.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Claimant responsibility
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") requires VA 
to make reasonable efforts to assist the 
claimant in obtaining evidence necessary 
to substantiate the claim.  The Act, to 
be codified at § 5103A (a).  However, it 
is ultimately the claimant's 
responsibility to present and support a 
claim for benefits.  The Act, to be 
codified at § 5107(a).  If the claimant 
can obtain or generate evidence in 
support of the claim, he must submit it 
to the RO.  If the claimant knows of 
evidence which the RO could reasonably 
obtain or generate in support of the 
claim, he must notify the RO and request 
assistance in obtaining the evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

